DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/20 has been entered.

Response to Arguments
The amendments filed 9/23/20 have been entered. 
	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claims in question were previously rejected under 103 as being obvious over Dykstra (US 20140048282 A1), in view of Fripp (US 20130186634 A1). The claims in question are now rejected under overlapping rejections as being obvious Fripp (US 20130186634 A1), in view of Ren (US 20130180401 A1) and obvious over Fripp (US 20130186634 A1), in view of Azimi (Hydrophobicity of rare-earth oxide ceramics – provided). 

Claim Objections
Claims 23-24 are objected to because of the following informalities:  
Claim 23 recites “a solid PTFE materia”, it appears that this should read, “a solid PTFE material.”. Additionally, the examiner recommends writing out the full chemical name of “PTFE” prior to use of the shorthand abbreviation when first introducing this component. 
Claim 24 recites “according to claim”, it appears that this should read, “according to claim 23”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the support structure […] is constructed of at least one surface energy sensitive material” and depends from claim 1. Claim 1 recites “a solid surface energy dependent material”. It is unclear if the “at least one surface energy sensitive material” 
Along the same vein, claim 4 is unclear as it recites the presence of a coating which would seem to limit the ability for the solid material of claim 1 to extend across the entire cross-section of the control passageway.
Claims 3-4, 6, and 9 are rejected for depending from an indefinite claim or otherwise containing the indefinite language of the parent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 11, 13-15, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp (US 20130186634 A1), in view of Ren (US 20130180401 A1).
Regarding claim 1, Fripp teaches a downhole fluid control valve comprising: 
an inlet (Fig 4A, inlet 154);  
an outlet (Fig 4A, outlet 156); 
a primary flow passageway extending from the inlet and in fluid communication with the outlet (Fig 4A, passage 152); 
at least one control passageway branching from the primary flow passageway (Fig 4A, branch 164); and 
at least flow resistor (Fig 4A, flow resistor 180) having a support structure extending substantially across an entire cross-section of the at least one control passageway (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A).  
While Fripp teaches that the flow resistor are “selected such that their flow resistance will change or be dependent upon a property of the fluid flowing therethrough such as fluid viscosity, fluid density, fluid composition, fluid velocity, fluid pressure or the like” (Para 0039), Fripp is not explicit on the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material. 
Ren teaches the flow resistor being a surface energy dependent flow resistor (Para 0011-0012 filter 20 is constructed to permit/restrict flow based on e.g. “oleophobicity, hydrophobicity, etc.”, specifically out of a material like PTFE which “exhibit good hydrophobicity due to their extremely low surface energies”) constructed of a solid surface energy dependent material (Para 0037, 0046 Fig 2, the material may be an open cell foam which has a base polymer matrix 110 made out of e.g. PTFE and is a surface energy dependent material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fripp by constructing the flow resistors out of the material(s) disclosed by Ren because Ren discloses a specific material and structure for accomplishing the desire to separate fluid based off of e.g. “fluid composition” of Fripp (Para 0039) and the material and structure of Ren “exhibit good hydrophobicity due to their extremely low surface energies and are modifiable to become oleophobic” (Para 0011).  
Fripp as modified teaches such that a flow of a fluid composition between the inlet and the outlet must pass through the support structure and is permitted or restricted based on the wettability of the support structure by the fluid composition (Fig 4A, Para 0039 of Fripp, fluid passing through the control passage 164 must pass through the support structure of the flow resistor 180 seen in Fig 7D, as modified the fluid composition would be restricted based on the wettability of the material see e.g. Para 0011 of Ren).  

Regarding claim 2, Fripp as modified further teaches wherein the support structure of the at least one surface energy dependent flow resistor is constructed of at least one surface energy sensitive material selected from the group consisting of a hydrophobic material, a hydrophilic material, an oleophilic material and a oleophobic material (Para 0011-0012 of Ren filter 20 is constructed to permit/restrict flow based on e.g. “oleophobicity, hydrophobicity, etc.”, specifically out of a material like PTFE which “exhibit good hydrophobicity due to their extremely low surface energies”).  

Regarding claim 6, Fripp as modified further teaches wherein the at least one control passageway includes a pair of discrete control passageways branching from the primary flow passageway (Fig 4A, flow control passages 164 and 163), and wherein a first control passageway of the pair of control passageways includes a hydrophobic or oleophilic support structure extending thereacross (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A. The flow is controlled based on fluid composition; as modified by Ren, this fluid based composition control is based on the wettability of the material, Para 0011-0012 of Ren filter 20 is constructed to permit/restrict flow based on e.g. “oleophobicity, hydrophobicity, etc.”) and wherein a second control passageway of the pair of control passageways includes a hydrophilic or oleophobic support structure extending thereacross  (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A. The flow is controlled based on fluid composition; as modified by Ren, this fluid based composition control is based on the wettability of the material, Para 0011-0012 of Ren filter 20 is constructed to permit/restrict flow based on e.g. “oleophobicity, hydrophobicity, etc.”).  

Regarding claim 9, Fripp as modified further teaches a closure member disposed to move between open and closed positions to respectively permit and restrict flow through the primary flow passageway (Fig 4A, primary passage 152 is opened, Fig 4B primary passage 152 is closed by closure member 162), and wherein the closure member is operably coupled to a pressure output terminal in each of control passageways to move between the open and closed positions based on a pressure difference between the pressure output terminals (Para 0037, Figs 4A-4B, closure member is operably coupled to pressure output terminals 178 and 184 in each of the two control lines to control closure member 162).  

Regarding claim 11, Fripp as modified further teaches wherein the support structure comprises a weave, braid, knit, link or fabric extending across the at least one control passageway (Fripp Fig 7D, a set of beads extends across the passageway such as to link the left and right side of the passageway and physically couple them together).  

Regarding claim 13, Fripp as modified further teaches wherein the support structure is supported in a chamber having a transverse dimension larger than a transverse dimension of the at least one control passageway (Fig 4A, Fig 7D, Para 0041 flow resistor 180 is supported in a chamber is shown as having the a larger transverse dimension relative to the passage precede and following the chamber. The control lines 163 is shown as having a smaller transverse diameter relative to the chamber itself, with the chamber being shown in an expanded relative to the control passages. More specifically, as seen in additional detail in Fig 7D, the flow resistor is clearly seen as having an expanded chamber relative to the control passages preceding and following the chamber. The examiner further notes that the shown representation in Fig 4A has the same relative dimensional qualities as the embodiment elected by applicant shown in Figure 7A of the instant application).  

Regarding claim 14, Fripp teaches a downhole flow control system comprising 
an inlet  (Fig 4A, inlet 154) fluidly coupled to a subterranean reservoir defined in a geologic formation (Fig 2B, Para 0032, fluid module 122 shown in Fig 4A receives fluid from annulus region 130 where, “fluid flows from the formation into the production tubing”); 
an outlet (Fig 4A, outlet 156) extending to an interior passageway of a tubing string extending to a surface location (Fig 2B, Para 0032, fluid module 122 shown in Fig 4A fluid is discharged to opening 108 where, “fluid flows from the formation into the production tubing”); 
a primary flow passageway extending from the inlet and in fluid communication with the outlet (Fig 4A, passage 152); 
at least one control passageway branching from the primary flow passageway (Fig 4A, branch 164); and 
at least flow resistor (Fig 4A, flow resistor 180) having a support structure extending substantially across an entire cross-section of the at least one control (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A).  
While Fripp teaches that the flow resistor are “selected such that their flow resistance will change or be dependent upon a property of the fluid flowing therethrough such as fluid viscosity, fluid density, fluid composition, fluid velocity, fluid pressure or the like” (Para 0039), Fripp is not explicit on the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material. 
Ren teaches the flow resistor being a surface energy dependent flow resistor (Para 0011-0012 filter 20 is constructed to permit/restrict flow based on e.g. “oleophobicity, hydrophobicity, etc.”, specifically out of a material like PTFE which “exhibit good hydrophobicity due to their extremely low surface energies”) constructed of a solid surface energy dependent material (Para 0037, 0046 Fig 2, the material may be an open cell foam which has a base polymer matrix 110 made out of e.g. PTFE and is a surface energy dependent material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fripp by constructing the flow resistors out of the material(s) disclosed by Ren because Ren discloses a specific material and structure for accomplishing the desire to separate fluid based off of e.g. “fluid composition” of Fripp (Para 0039) and the material and structure of Ren “exhibit good hydrophobicity due to their extremely low surface energies and are modifiable to become oleophobic” (Para 0011).  
(Fig 4A, Para 0039 of Fripp, fluid passing through the control passage 164 must pass through the support structure of the flow resistor 180 seen in Fig 7D, as modified the fluid composition would be restricted based on the wettability of the material see e.g. Para 0011 of Ren).  

Regarding claim 15, Fripp as modified further teaches a screen defined between the downhole reservoir and the inlet, the screen operable to prohibit particulates of a particular size to flow to the inlet (Fig 2A, upstream of the inlet there is a screen 112; Para 0029, which is “designed to allow fluids to flow therethrough but prevent particulate matter of a predetermined size from flowing therethrough”).  

Regarding claim 22, Fripp as modified further teaches wherein the solid surface energy dependent material comprises a hydrophobic polymer (Para 0011-0012 filter 20 is PTFE which “exhibit good hydrophobicity due to their extremely low surface energies”).  

Regarding claim 23, Fripp as modified further teaches wherein the hydrophobic polymer comprises a solid PTFE material (Para 0011-0012 filter 20 is PTFE which “exhibit good hydrophobicity due to their extremely low surface energies”) 

(Fig 4A, branch 164) and including pressure output terminal therein (Fig 4A, Para 0037, “pressure output terminal 184 is routed to valve 162 via fluid pathway 188”) in series with the solid PTFE material (Fig 4A, the flow resistor 180 which is a solid PTFE material as modified and in series with the pressure terminal 184), the pressure output terminal operably coupled to a closure member disposed to move between open and closed positions to respectively permit and restrict flow through the primary flow passageway (Fig 4A, Para 0037, “if the pressure at pressure output terminal 184 is higher than the pressure at pressure output terminal 178, valve 162 is biased to the open position, as best seen in FIG. 4A. Alternatively, if the pressure at pressure output terminal 178 is higher than the pressure at pressure output terminal 184, valve 162 is biased to the closed position, as best seen in FIG. 4B.”).


Claims 1-4, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp (US 20130186634 A1), in view of Azimi (Hydrophobicity of rare-earth oxide ceramics – provided).
Regarding claim 1, Fripp teaches a downhole fluid control valve comprising: 
an inlet (Fig 4A, inlet 154);  
an outlet (Fig 4A, outlet 156); 
(Fig 4A, passage 152); 
at least one control passageway branching from the primary flow passageway (Fig 4A, branch 164); and 
at least flow resistor (Fig 4A, flow resistor 180) having a support structure extending substantially across an entire cross-section of the at least one control passageway (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A).  
While Fripp teaches that the flow resistor are “selected such that their flow resistance will change or be dependent upon a property of the fluid flowing therethrough such as fluid viscosity, fluid density, fluid composition, fluid velocity, fluid pressure or the like” (Para 0039), Fripp is not explicit on the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material. 
Azimi teaches the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material (Abstract, Page 319, “Fabrication” section; the ceria which is CeO2 is formed as sintered pellets by pressing raw powders and sintering thus forming a “solid” material which is a hydrophobic material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fripp by constructing the flow resistors out of the material(s) disclosed by Azimi because Azimi discloses a specific material and structure for accomplishing the desire to separate fluid 
Fripp as modified teaches such that a flow of a fluid composition between the inlet and the outlet must pass through the support structure and is permitted or restricted based on the wettability of the support structure by the fluid composition (Fig 4A, Para 0039 of Fripp, fluid passing through the control passage 164 must pass through the support structure of the flow resistor 180 seen in Fig 7D, as modified the fluid composition would be restricted based on the wettability of the material see e.g. the hydrophobic material of Azimi discussed in the abstract).  

Regarding claim 2, Fripp as modified further teaches wherein the support structure of the at least one surface energy dependent flow resistor is constructed of at least one surface energy sensitive material selected from the group consisting of a hydrophobic material, a hydrophilic material, an oleophilic material and a oleophobic material (Abstract of Azimi, the materials disclosed such as ceria is “intrinsically hydrophobic”).

Regarding claim 3, Fripp as modified further teaches wherein the at least one surface energy sensitive material comprises a hydrophobic ceramic material comprising a lanthanide oxide (Abstract of Azimi, the materials disclosed such as ceria is “intrinsically hydrophobic” and a lanthanide oxide).  

(As best understood in light of the indefinite claim language, Page 319, “Fabrication” section the material of Azimi is formed by pressing powders such as raw ceria powder. The power material on the exterior which surround the inner powders constitute a coat as it would be a layer covering something else. See https://www.thefreedictionary.com/coat In this case, additional layers/powders covers the inner most layers of the powders).  

Regarding claim 14, Fripp teaches a downhole flow control system comprising 
an inlet  (Fig 4A, inlet 154) fluidly coupled to a subterranean reservoir defined in a geologic formation (Fig 2B, Para 0032, fluid module 122 shown in Fig 4A receives fluid from annulus region 130 where, “fluid flows from the formation into the production tubing”); 
an outlet (Fig 4A, outlet 156) extending to an interior passageway of a tubing string extending to a surface location (Fig 2B, Para 0032, fluid module 122 shown in Fig 4A fluid is discharged to opening 108 where, “fluid flows from the formation into the production tubing”); 
a primary flow passageway extending from the inlet and in fluid communication with the outlet (Fig 4A, passage 152); 
at least one control passageway branching from the primary flow passageway (Fig 4A, branch 164); and 
(Fig 4A, flow resistor 180) having a support structure extending substantially across an entire cross-section of the at least one control passageway (Para 0039, Fig 7D, flow resistor may take the form of beads like that shown in Fig 7D which extends across the passage way in which it resides/control passageway 164 in Fig 4A).  
While Fripp teaches that the flow resistor are “selected such that their flow resistance will change or be dependent upon a property of the fluid flowing therethrough such as fluid viscosity, fluid density, fluid composition, fluid velocity, fluid pressure or the like” (Para 0039), Fripp is not explicit on the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material. 
Azimi teaches the flow resistor being a surface energy dependent flow resistor constructed of a solid surface energy dependent material (Abstract, Page 319, “Fabrication” section; the ceria which is CeO2 is formed as sintered pellets by pressing raw powders and sintering thus forming a “solid” material which is a hydrophobic material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fripp by constructing the flow resistors out of the material(s) disclosed by Azimi because Azimi discloses a specific material and structure for accomplishing the desire to separate fluid based off of e.g. “fluid composition” of Fripp (Para 0039) and the material of Azimi is “robust to hard environments” (Abstract).  
Fripp as modified teaches such that a flow of a fluid composition between the inlet and the outlet must pass through the support structure and is permitted or (Fig 4A, Para 0039 of Fripp, fluid passing through the control passage 164 must pass through the support structure of the flow resistor 180 seen in Fig 7D, as modified the fluid composition would be restricted based on the wettability of the material see e.g. the hydrophobic material of Azimi discussed in the abstract).  

Regarding claim 17, Fripp as modified further teaches wherein the support structure comprises a hydrophobic ceramic material comprising a lanthanide oxide (Abstract of Azimi, the materials disclosed such as ceria is “intrinsically hydrophobic” and a lanthanide oxide).  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp (US 20130186634 A1), in view of Ren (US 20130180401 A1), further in view of Agrawal (US 20150361773 A1).
Regarding claim 12, Fripp is silent on wherein the support structure comprises a bundle of tubes extending across the at least one control passageway.  
	Agrawal teaches wherein the support structure comprises a bundle of tubes extending across the at least one control passageway (Fig 3, Fig 4, Para 0030, a flow control tube is filled with porous material such as rods or beads; Para 0036 tubes are a known structural alternative to beads).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fripp by . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676